DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, one of the screw fixing holes locked by the front rotating plate while the rear plate of the locking member locks the cervical implant (claim 7); and the locking member closing the window and screw fixing holes simultaneously (claims 11, 12, and 19) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, 
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 

(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “locking member” in claims 1, 3, 4, and 17.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:



Claims 17-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 17-20, each of these claims requires the step of “positioning”, with no description of what is being positioned or how. Thus, the scope of the claims are unclear.  For the purpose of examination, this step is considered met by the positioning of the implant and plate in their implanted positions.  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication No. 2007/0270965 (Ferguson) in view of U.S. Patent Application Publication No. 2005/0137597 (Butler).
Regarding claims 1 and 16, Ferguson discloses a cervical vertebra fixation and fusion system (see Fig. 1) comprising: a plate body (25) which is provided with a window (50), a plurality of locking members (screws for apertures 60, see paragraph [0020]) each associated with at least one of a plurality of screw fixing holes (54), each 
	Ferguson fails to disclose the plate body provided with a plurality of windows.  However, Butler discloses a plate body (150) wherein the plate body is provided with a plurality of windows (153/155), wherein a number of said plurality of windows is two (153 and 155).  It would have been prima facie obvious to a person of ordinary skill in the art before the effective filing date of the invention to have the plate body extended such that it is provided with two windows in order to provide a multiple level fixation and fusion system that treats the spine across multiple levels.  
Regarding claim 2, Ferguson fails to disclose minimum distances between side walls of each of the windows, but does disclose the opening may be of “any shape and size” so long as member 22 is insertable in the window (see Ferguson, paragraph [0019]).  It would have been prima facie obvious to a person of ordinary skill in the art before the effective filing date of the invention to have a minimum distance between an upper side wall and a lower side wall of each of said windows in a vertical axis direction be from 3 to 8 mm and a minimum distance between a left side wall and a right side wall of each of said windows in a transverse axis direction be from 12.1 to 18 mm as it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  See In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
Regarding claim 3, Ferguson discloses wherein said cervical implant (26/22) is a fusion cage, but fails to suggest that the cervical implant is adapted to be locked in .  
Claims 1, 5, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication No. 2007/0270965 (Ferguson) in view of U.S. Patent Application Publication No. 2018/0103989 (Altarac).
Regarding claims 1 and 16, Ferguson discloses a cervical vertebra fixation and fusion system (see Fig. 1) comprising: a plate body (25) which is provided with a window (50), a plurality of locking members (screws for apertures 60, see paragraph [0020]) each associated with at least one of a plurality of screw fixing holes (54), each screw fixing hole adapted to receive a screw (bone anchor screws, see paragraph [0018]); and wherein each of said windows is sized to allow a cervical implant (26/22) to pass at least partially through said window.
	Ferguson fails to disclose the plate body provided with a plurality of windows.  However, Altarac discloses a plate body (10) wherein the plate body is provided with a plurality of windows (38), wherein a number of said plurality of windows is two (38).  It would have been prima facie obvious to a person of ordinary skill in the art before the effective filing date of the invention to have the plate body extended such that it is 
Regarding claim 5, Ferguson fails to disclose wherein each of said locking members comprises a front rotating plate and a rotating shaft, and wherein said front rotating plate is disposed on a front side of said plate body.  However, Altarac discloses an anterior cervical plate body (10) wherein locking members (16) comprise a front rotating plate (48) and a rotating shaft (50), wherein said front rotating plate is disposed on a front side of said plate body (see Figs. 1 and 2).  It would have been prima facie obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the locking members of Ferguson to have a rotating plate and shaft to allow for the locking member to be rotatable between a locked and unlocked rotation such that bone screws can be inserted and then locked into the plate body (see Altarac, paragraph [0008]).  
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Ferguson in view of Butler, and further in view of U.S. Patent Application Publication No. 2006/0276897 (Winslow).
Regarding claim 4, the examiner notes that the cervical implant is not positively recited in the claim, and that claim four merely requires that a front surface of said fusion cage be capable of being pressed against by at least one of said locking members when in use.  Additionally, Winslow suggests using a locking member (410) that presses against a front surface of an intervertebral implant (5) to secure the implant from migrating out of the intervertebral disc space (see paragraph [0047]).  It would have been prima facie obvious to a person of ordinary skill in the art before the effective .  
Claims 5, 17, and 18 rejected under 35 U.S.C. 103 as being unpatentable over Ferguson in view of Butler, and further in view of Altarac.
Regarding claim 5, Ferguson fails to disclose wherein each of said locking members comprises a front rotating plate and a rotating shaft, and wherein said front rotating plate is disposed on a front side of said plate body.  However, Altarac discloses an anterior cervical plate body (10) wherein locking members (16) comprise a front rotating plate (48) and a rotating shaft (50), wherein said front rotating plate is disposed on a front side of said plate body (see Figs. 1 and 2).  It would have been prima facie obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the locking members of Ferguson to have a rotating plate and shaft to allow for the locking member to be rotatable between a locked and unlocked rotation such that bone screws can be inserted and then locked into the plate body (see Altarac, paragraph [0008]).  
Regarding claim 17, Ferguson suggests a method for performing discectomy (see paragraph [0023]) and cervical (see paragraph [0026]) fusion (see paragraph [0021]) by applying the cervical vertebra fixation and fusion system according to claim 1 (see analysis of claim 1 above regarding Ferguson in view of Butler) comprising the steps of: cutting to form an incision (see paragraph [0023]); exposing a vertebral body and an intervertebral disc (see paragraph [0023]); positioning; opening the vertebral body and resetting (see paragraph [0023]); removing the intervertebral disc (see 
Ferguson fails to disclose the system being anterior; the step of exposing a front of a vertebral body and an intervertebral disc; and suturing the incision; the plate body placed according to the physiological curvature of the vertebra.  However, Altarac discloses a method of installing an anterior cervical plate (see paragraph [0004]) comprising cutting to form an incision (see paragraph [0004]); exposing a front of a vertebral body and an intervertebral disc (see paragraph [0004]); positioning; opening the vertebral body and resetting (see paragraph [0004]); removing the intervertebral disc (see paragraph [0004]); fixing the plate body (see paragraph [0004]); implanting a cervical implant (see paragraph [0004]); wherein fixing with the plate body comprises: placing the plate body according to the physiological curvature of the vertebra (see paragraph [0003]) and fixing the plate body with at least two screws (see paragraph [0004]); and wherein implanting the cervical implant further comprises: after implanting the cervical implant, rotating the locking member (see paragraph [0008]).  It would have been prima facie obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the method of Ferguson in view of Butler to utilize an anterior system curved to match the anatomy of the spine in order to facilitate stabilizing the cervical spine in response to trauma or disease (see Altarac, paragraph [0002]).  Additionally, it would be obvious to suture the incision as leaving the incision open is 
Regarding claim 18, Ferguson suggests a method for performing discectomy (see paragraph [0023]) and cervical (see paragraph [0026]) fusion (see paragraph [0021]) by applying the cervical vertebra fixation and fusion system according to claim 5 (see analysis of claim 5 above regarding Ferguson in view of Butler) comprising the steps of: cutting to form an incision (see paragraph [0023]); exposing a vertebral body and an intervertebral disc (see paragraph [0023]); positioning; opening the vertebral body and resetting (see paragraph [0023]); removing the intervertebral disc (see paragraph [0023]); fixing the plate body (see paragraphs [0023] and [0024]); implanting a cervical implant (see paragraph [0023]); wherein fixing with the plate body comprises: placing the plate body and fixing the plate body with at least two screws (see paragraph [0024]); and wherein implanting the cervical implant further comprises: after implanting the cervical implant, rotating the locking member so that a rear surface of the front rotating plate presses the screws (see paragraphs [0020] and [0024]).
Ferguson fails to disclose the system being anterior; the step of exposing a front of a vertebral body and an intervertebral disc; and suturing the incision; the plate body placed according to the physiological curvature of the vertebra; and the screw each having a screw cap, front surfaces of which are pressed by a rear surface of the front rotating plate.  However, Altarac discloses a method of installing an anterior cervical plate (see paragraph [0004]) comprising cutting to form an incision (see paragraph [0004]); exposing a front of a vertebral body and an intervertebral disc (see paragraph [0004]); positioning; opening the vertebral body and resetting (see paragraph [0004]); .  
Claims 6-9 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Ferguson in view of Altarac, and further in view Winslow.
Regarding claims 6-9, Altarac suggests wherein in use, a screw (14) received in one of said screw fixing holes is locked by one of said front rotating plates (48) of one of said plurality of locking members (see Fig. 1) (claim 7).  Ferguson in view of Altarac fails to suggest wherein each of said locking members also comprises a rear rotating plate disposed on a rear side of said plate body and rotates around said rotating shaft, and wherein said rear rotating plate is locked on a front surface of a cervical implant 
Regarding claim 19, Ferguson suggests a method for performing discectomy (see paragraph [0023]) and cervical (see paragraph [0026]) fusion (see paragraph [0021]) by applying the cervical vertebra fixation and fusion system according to claim 6 (see analysis of claim 1 above regarding Ferguson in view of Altarac and Winslow) comprising the steps of: cutting to form an incision (see paragraph [0023]); exposing a vertebral body and an intervertebral disc (see paragraph [0023]); positioning; opening the vertebral body and resetting (see paragraph [0023]); removing the intervertebral disc (see paragraph [0023]); fixing the plate body (see paragraphs [0023] and [0024]); 
Ferguson fails to disclose the system being anterior; the step of exposing a front of a vertebral body and an intervertebral disc; and suturing the incision; the plate body placed according to the physiological curvature of the vertebra; and the front rotating plate pressing the front surfaces of corresponding screws.  However, Altarac discloses a method of installing an anterior cervical plate (see paragraph [0004]) comprising cutting to form an incision (see paragraph [0004]); exposing a front of a vertebral body and an intervertebral disc (see paragraph [0004]); positioning; opening the vertebral body and resetting (see paragraph [0004]); removing the intervertebral disc (see paragraph [0004]); fixing the plate body (see paragraph [0004]); implanting a cervical implant (see paragraph [0004]); wherein fixing with the plate body comprises: placing the plate body according to the physiological curvature of the vertebra (see paragraph [0003]) and fixing the plate body with at least two screws (see paragraph [0004]); and wherein implanting the cervical implant further comprises: after implanting the cervical implant, rotating a locking member to press the front surfaces of the corresponding screws (see paragraph [0008]).  It would have been prima facie obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the method of Ferguson to utilize an anterior system curved to match the anatomy of the .  
Claims 10-12 are rejected under 35 U.S.C. 103 as being unpatentable over Ferguson in view of Altarac and Winslow, and further in view U.S. Patent Application Publication No. 2019/0046245 (Ha).
Regarding claims 10-12, Ferguson discloses wherein one of said plurality of screw fixing holes (54) are disposed on each side of each of said locking members (received in hole 60, see Fig. 1) along a horizontal axis direction (claim 10).  Ferguson fails to disclose wherein at least two notches are provided on said front rotating plate of said locking member, a diameter of said front rotating plate being larger than a distance between two adjacent screw fixing holes in a transverse axis direction, and wherein a distance between said two notches is smaller than or equal to said distance between two adjacent screw fixing holes in said transverse axis direction.  However, Ha discloses a cervical plate (10) including a locking member (34/35a/35b) disposed between screw fixing holes (12), wherein at least two notches (between 35a and 34; between 35b and 34; see Fig. 3) are provided on said front rotating plate of said locking member, a diameter of said front rotating plate being larger than a distance between two adjacent screw fixing holes in a transverse axis direction (see Fig. 5), and wherein a distance between said two notches is smaller than or equal to said distance between two adjacent screw fixing holes in said transverse axis direction (see Fig. 3), wherein a third notch (between 35a and 35b; see Fig. 3).  It would have been prima facie obvious .
Claims 13-15 are rejected under 35 U.S.C. 103 as being unpatentable over Ferguson in view of Butler, and further in view of U.S. Patent Application Publication No. 2015/0112393 (Garber).
Regarding claims 13-15.  
Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Ferguson in view of Butler and Garber, and further in view of Altarac.
Regarding claim 20, Ferguson suggests a method for performing discectomy (see paragraph [0023]) and cervical (see paragraph [0026]) fusion (see paragraph [0021]) by applying the cervical vertebra fixation and fusion system according to claim 15 (see analysis of claim 15 above regarding Ferguson in view of Butler and Garber) comprising the steps of: cutting to form an incision (see paragraph [0023]); exposing a vertebral body and an intervertebral disc (see paragraph [0023]); positioning; opening the vertebral body and resetting (see paragraph [0023]); removing the intervertebral disc (see paragraph [0023]); fixing the plate body (see paragraphs [0023] and [0024]); implanting a cervical implant (see paragraph [0023]); wherein fixing with the plate body comprises: placing the plate body and fixing the plate body with at least two screws (see paragraph [0024]); and wherein implanting the cervical implant further comprises: after implanting the cervical implant, rotating the locking member (see paragraphs [0020] and [0024]).  Additionally, Ferguson suggests after implanting the fusion cage, matching the embedding grooves and the embedding teeth (suggested by Garber in claim 15 above) to lock the fusion cage (see Ferguson, paragraph [0019] and [0023]).
Ferguson fails to disclose the system being anterior; the step of exposing a front of a vertebral body and an intervertebral disc; and suturing the incision; the plate body placed according to the physiological curvature of the vertebra.  However, Altarac discloses a method of installing an anterior cervical plate (see paragraph [0004]) comprising cutting to form an incision (see paragraph [0004]); exposing a front of a vertebral body and an intervertebral disc (see paragraph [0004]); positioning; opening .  
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure as the references disclose related spinal plates and intervertebral implants.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS J PLIONIS whose telephone number is (571)270-3027.  The examiner can normally be reached on Monday - Friday, 10:00 a.m. - 6:00 p.m. EST.  

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eduardo Robert, can be reached on 571-272-4719.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/NICHOLAS J PLIONIS/Primary Examiner, Art Unit 3773